DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 25 October 2021 has been considered and while it overcomes the objection to the drawings and the double patenting rejection but does not overcome all of the art of record.  Claims 1-3, 5-11 and 13-15 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,242,839 to Armbruster et al (Armbruster).
Concerning claim 1, Armbruster discloses a power tool, comprising:
a motor shaft (12); 

at least one electromotive drive (11) that acts upon the motor shaft (12), the motor shaft (12), with the one electromotive drive, defines a motor axis that is coaxial with the motor shaft (12); and
a housing (3) including at least one hand-rest surface (E1), the surface intersected by the output axis of the output shaft (23),
wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other, 
wherein a transmission of torque from the at least one electromotive drive (11) to the at least one output shaft (23) is effected via a belt drive (40), and
wherein the power tool is a router.
Concerning claim 5, Armbruster discloses at least one operating element (8) arranged on and/or in a region close to the at least one hand-rest-surface (E1). 
Concerning claim 11, Armbruster discloses the belt drive (40) is arranged along the motor axis at a first upper free end (at 46) of the motor shaft (12) and at a second upper free end (at 28) of the at least one output shaft (23). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-3 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster.
Concerning claims 2-3 and 13-15, Armbruster does not disclose the exact distance between the motor axis and the output axis.  However it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Armbruster such that the distance between the motor axis and the output axis can be between 50 mm and 80 mm (claim 2), between 15 mm and 60 mm (claim 3), is 65 mm (claim 13), between 40 mm and 20 mm (claim 14) or is 24mm (claim 15) as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to the exact distance between the motor axis and the output axis.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster in view of U.S. Patent No. 4,871,629 to Bunyea (Bunyea).
Concerning claim 9, Armbruster discloses a first wall (E2 in the figure reproduced below) and a second wall (E3 in the figure reproduced below) which forms the at least one hand-rest surface.  However it does not disclose a battery 
Bunyea discloses a power tool, comprising:
a motor shaft (at bottom of 30); 
at least one output shaft (at 32) defining an output axis that is coaxial with the at least one output shaft; and 
at least one electromotive drive (24) that acts upon the motor shaft, the motor shaft, with the one electromotive drive, defines a motor axis that is coaxial with the motor shaft, wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other; further comprising: at least one hand-rest surface (between 22 and 26), the at least one hand-rest surface intersected by the output axis (at 32) of the at least one output shaft and further comprising: a first wall (22) which is substantially parallel to an insertion direction of a rechargeable battery (36); a second wall (26) which forms the at least one hand-rest surface. 
Because both these references are concerned with a similar problem, i.e. a power tool, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the powering means (i.e. the electrical cord) of Armbruster with the powering means (i.e. the battery pack) of Bunyea.  Examiner notes both references teach a very similar shaped power tool.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable 
Concerning claim 10, Armbruster in view of Bunyea does not disclose wherein an angle between the first wall and the second wall is between 70 degree and 75 degree.  However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Armbruster in view of Bunyea such that the angle between the first wall and the second wall is between 70 degree and 75 degree as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to this angle.  It is noted that Bunyea does disclose the angle between the first wall (22) and the second wall (26) is at a 75 degree angle.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.


    PNG
    media_image1.png
    508
    683
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As applicant has now claimed the hand-rest surface intersects the output axis in the independent claim, Zhang no longer reads on the claim as Zhang is a large scale fixed power tool and thus a person would not really be able to rest one’s hands on the housing (6) where it intersects the output axis (through 24).  While Stavig does disclose the two adjusting elements as claimed, there is no rationale to add those elements to Armbruster.  Stavig, like Zhang, discloses a cutting apparatus that moves the cutter (24) up and down which in Stavig is accomplished by the adjusting elements.  Armbruster on .

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. Applicant argues that Armbruster does not disclose a router.  However, by definition a router is a device with a rotating cutter for cutting into a piece of material.  As the device of Armbruster discloses such features, it is a router.  Applicant also argues that Armbruster does not disclose the hand-rest surface (E1) intersects the output axis of the output shaft (23).  However, as seen in figures 2, the output shaft (23) has an axis that is adjacent to capacitor 9.  As seen in figure 1, the hand-rest surface (E1) is similarly positioned with respect to capacitor 9 and thus when one rests their hand on said surface, it would intersect the output axis.  It is noted that E1 refers not to the very specific spot it is pointing but instead to that region as noted in the rejection of claim 9 as E2 and E3 are walls that form the hand-rest surface.  

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        01/12/2022